BRAUnon, Judge:
I do not concur in that part of the decision in this case giving preference to the judgment over the plaintiff’s claim for purchase-money.
I do agree that the deed of trust creditor has preference, beause he is, in the eyes of the law, a purchasei*, not simply a creditor, and having no notice of the right of the plaintiff, a mere equity, he is protected under that settled principle of equity, that it will not deprive a purchaser for valuable consideration, without notice, of his legal advantage. 1 Story. Bq. § 64c.
Where mere equities are equal, that prior in time prevails ; but if the junior claimant have legal advantage or superior equity, he prevails. • (Opinion Cox v. Romine, 9 Gratt. 29).
Here the deed of trust, though later in time than the plaintiff’s claim, has legal title and preference.
But the judgment-creditor does not stand on so high a plane. He is only a general lien-creditor, not a purchaser. In Snyder v. Martin, 17 W. Va. 276, this Court laid down the principle that: “When statute enactments do not interfere, a judgment-creditor can acquire no better right to the estate of the debtor than the debtor himself had when the judgment was recovered. He takes it subject to every liability under which the debtor held it, and subject to all equities which exist in favor of third parties; and a court *686of equity will limit the lieu of a judgment to the actual interest which the debtor has in the estate.”
I call special attention to Judge GheeN’s opinion in that case. He says that the judgment must yield to prior vendor’s liens, or specific liens of any kind or prior equities of any description. That case follows Shipe, Cloud & Co. v. Repass, Floyd, trustee v. Harding, and Borst v. Nalle, 28 Gratt. 716, 401, 423. I understand this to be the received law everywhere. 2 Freeman on Judgt. says: “The judgment-lien is a lien only on the interest of the judgment-debtor, whatever that may be. Therefore, though he appears to have an interest, yet, if he has none in fact, no lien can attach. The rights of the lien-owners cannot exceed those which might be acquired by a, purchaser from the defendant with full notice of all existing legal or equitable rights of third persons.” Tested by the last clause just quoted, certainly the equity to assert the purchase-money would be good over any one purchasing the laud with notice of said equity. See also 2 Freem. Judgt. § 356; 1 Black. Judgt. § 445; note to Filley v. Duncan, 93 Am. Dec. 346.
The vendor’s implied lien for purchase-money prior to its abolition by the Code of 1849 would take precedence over a judgment against the purchaser. 1 Lomax, Dig. 219. The right of the vendor in this case likens itself to that. Neither the vendor nor judgment-creditor has legal estate, and the vendor is prior.
But it is said this is so only outside of a statute, and that a statute requires the lien to be reserved in the deed. So it does. If intentionally omitted, of course the judgment has preference; but where it is omitted by mistake, the equity is based on the mistake; the right is to have the deed reformed and made to do what was intended; that is the equity vested in the vendor; that is the equity subject to, which the judgment-creditor takes his judgment; that is the equity which was good against the vendee when judgment went against him, and which bound his estate; and .as it was good against him, it is good against the judgment; for the statute contained no words destructive of his right. This case is decided at the close of the term, giving me little opportunity to closely investigate the ques*687tion; nor is it necessary, as the majority are decided in opinion; but from the short investigation I have made I doubt the feature of the decision above indicated.
EeveRsed. Remanded.